DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abel Rayan (US 20190143936 A1), Guo (CN 202261626 U) and further in view of Lindic (US 20170166166 A1).
Claim 1. Abel Rayan teaches a vehicle (Figs 1 and 4), comprising:
a first sensor configured to measure a distance to an object ([0043] determine a distance the person is from the vehicle 100 [0041] The process of FIG. 4 is based on the first illustrative vehicle access/control system 200. The process starts in step 400 when the mobile device 201 comes within a predetermined spatial proximity to the vehicle 100 or a vehicle received signal from the mobile device 201 has at least a minimum signal-to-noise ratio or other indicator of received signal strength.);
a second sensor configured to measure a temperature of the object ([0024] e.g. a camera…temperature sensor [0042] e.g. the vehicle management module 216 may optionally send a message/command to activate one or more vehicle sensors 212 in step 404. For example, the vehicle management module 216 may send a message to activate a group of cameras located around the vehicle 100 and to enable a microphone array located on the vehicle 100. 
[0043] determine a temperature when the mobile device is in proximity to the vehicle 100); and
a camera configured to acquire an image of the object ([0024] [0047]). 
Abel Rayan further discloses a controller configured to activate a second sensor when the distance to the object measured and perform facial recognition ([0047]) but does not specifically disclose a controller to activate the second sensor when the distance to the object measured by the first sensor satisfies the condition for performing heat detection, and activate the camera when the temperature of the object measured by the second sensor satisfies a condition for performing facial recognition.
	However, Guo teaches a controller to activate the second sensor when the distance to the object measured by the first sensor satisfies the condition for performing heat detection, and
activate the camera when the temperature of the object measured by the second sensor satisfies a condition for performing facial recognition ([0007] [0066] when the infrared detector detects that the human or vehicle approaches, the controller starts the recording device records and stores the vehicle surrounding condition in the flash memory, when the human or vehicle away from the vehicle, the controller closes the video device.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a controller to activate the second sensor when the distance to the object measured by the first sensor satisfies the condition for performing heat detection, and activate the camera when the temperature of the object measured by the second sensor satisfies a condition for performing facial recognition as taught by Guo within the system of Abel Rayan for the purpose of enhancing the system to recognize a human through thermal detection prior to confirming the human through facial profiles.
Abel Rayan and Guo disclose the process of detecting objects close to the vehicle but does not specifically disclose wherein, in order to minimize power consumption, the first sensor is configured to operate at intervals of a first period when no object is detected, and to operate at intervals of a
second period when the object is detected, and wherein the first period is longer than the second period.
However, Lindic teaches a sensor configured to operate at intervals of a first period when no object is detected, and to operate at intervals of a second period when the object is detected, and wherein the first period is longer than the second period
([0074]-[0075] A distance of the object from the optical sensor may additionally or alternatively be measured in at least two successively recorded images, particularly detection images.
Figs. 10 and 14 [0120]-[0121], [0123] In order to minimize the energy consumption of the inventive assembly module 20, the sensor system 30 can be switched between a sleep mode 31 and an operating mode 32 that is illustrated in FIG. 14…
The image frequency defined by the time interval t likewise may be lower in a sleep mode 31 than in a operating mode 32. The light of the light pulses 62 of an image 61 received by the sensor 50 is integrated or added up in order to generate the images 61 (e.g. interval t is longer than pulses 62)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sensor configured to operate at intervals of a first period when no object is detected, and to operate at intervals of a second period when the object is detected, and wherein the first period is longer than the second period as taught by Lindic within the system of Abel Rayan and Guo for the purpose of enhancing the system to trigger the sensor only when a positive indication of an object is present in an effort to conserve power.

Claim 2. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, further comprising a door locking device configured to lock a door of the vehicle or unlock the door, wherein the processor is configured to control the door locking device based on the acquired image from the camera (A .R. [0047] The array of cameras captures an image that Joe is approaching the vehicle 100 and that Joe is accompanied by his friend Sally.  [0049] Based on the defined rules/preferences, the vehicle management module 216 sends commands, in step 410 to unlock the driver's and passenger's side doors, turns on the window/seat heating systems (for Joe's seat, to Joe's defined heat seating preferences), and automatically turns on 4-wheel drive for the vehicle 100.  ).

Claim 3. Abel Rayan, Guo and Lindic teach the vehicle according to claim 2, wherein the processor is configured to control the door locking device to unlock the door when a similarity between the image acquired from the camera and a reference image is greater than or equal to a preset value (A .R. [0047] The array of cameras captures an image that Joe is approaching the vehicle 100 and that Joe is accompanied by his friend Sally.  [0049] Based on the defined rules/preferences, the vehicle management module 216 sends commands, in step 410 to unlock the driver's and passenger's side doors, turns on the window/seat heating systems (for Joe's seat, to Joe's defined heat seating preferences), and automatically turns on 4-wheel drive for the vehicle 100.  ).

Claim 4. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, wherein the processor is configured to determine whether to activate the second sensor based on a first distance to the object at a first time point and a second distance to the object at a second time point (Guo [0011] the infrared detector signal processing module 102, and the microprocessor 101 and the infrared detector 400 is used for the first infrared detector signal indicative of the surrounding of the car or other vehicle is approaching the vehicle and close to within predetermined distance is transmitted to the microprocessor 101, or indicating the person around the vehicle or other vehicle is away from the vehicle and away from the second infrared detector signal outside the predetermined distance is transmitted to the microprocessor 101.).

Claim 5. Abel Rayan, Guo and Lindic teach the vehicle according to claim 4, wherein the processor is configured to activate the second sensor when a value obtained by subtracting the second distance to the object from the first distance to the object is equal to or greater than a preset value (Guo [0008] The control device 100, which are respectively connected with the video device 200 and the infrared detector 400, for people around according to the automobile or other vehicle with the vehicle proximity of correspondingly starting or closing the video device 200, and after starting the recording device 200 to the recording device 200 sends instruction of recording or playback video;).

Claim 6. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, wherein the processor is configured to activate the camera when the temperature of the object is within a preset temperature range (Guo [0050] an infrared detector 400 for the proximity of human detection around the automobile or other vehicle and automobile; [0053] infrared temperature sensor e.g. humans have specific variance of temperature and therefore the infrared temperature sensor can detect a human).

Claim 8. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1 further comprising a light-emitting element provided in the camera, wherein the processor is configured to drive the light-emitting element based on brightness around the vehicle (A.R. [0017] LIDAR (Light Imaging, Detection, And Ranging)).

Claim 9. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, wherein the processor is configured to turn off the second light sensor when the temperature of the object measured from the second sensor is outside a present temperature range (A.R.[0042] the vehicle sensors 212 are only active when the mobile device 201 has come in spatial proximity to the vehicle 100, thus conserving battery power.

Claim 10. Abel Rayan, Guo and Lindic teach the vehicle according to claim 3, wherein the processor is configured to turn off the second sensor and the camera when the similarity between the image acquired from the camera and the reference image is less than the preset value (A.R.[0042] the vehicle sensors 212 are only active when the mobile device 201 has come in spatial proximity to the vehicle 100, thus conserving battery power.).

Claim 11. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, wherein the camera is disposed on a B-pillar or A-pillar of the vehicle (A.R. Fig 1, 116D and 116a, f sensor on a roof 130 [0017]).


Claim 12. Abel Rayan teaches a controlling method of a vehicle, comprising:
measuring a distance to an object by a first sensor
([0043] [0041] The process of FIG. 4 is based on the first illustrative vehicle access/control system 200. The process starts in step 400 when the mobile device 201 comes within a predetermined spatial proximity to the vehicle 100 or a vehicle received signal from the mobile device 201 has at least a minimum signal-to-noise ratio or other indicator of received signal strength.); 
activating a second sensor when the distance to the object satisfies a thermal sensing performance condition
([0024] e.g. a camera…temperature sensor [0042] e.g. the vehicle management module 216 may optionally send a message/command to activate one or more vehicle sensors 212 in step 404. For example, the vehicle management module 216 may send a message to activate a group of cameras located around the vehicle 100 and to enable a microphone array located on the vehicle 100. 
[0043] determine a temperature when the mobile device is in proximity to the vehicle 100); and
measuring a temperature of the object by the second sensor
([0047] [0043] determine a temperature when the mobile device is in proximity to the vehicle 100). 
Abel Rayan further discloses further discloses a controller configured to activate a second sensor when the distance to the object measured and perform facial recognition ([0047]) but does not specifically disclose activating a camera when the temperature of the object satisfies a condition for performing facial recognition.
However, Guo teaches activating a camera when the temperature of the object satisfies a condition for performing facial recognition([0007] [0066] when the infrared detector detects that the human or vehicle approaches, the controller starts the recording device records and stores the vehicle surrounding condition in the flash memory, when the human or vehicle away from the vehicle, the controller closes the video device.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to activating a camera when the temperature of the object satisfies a condition for performing facial recognition as taught by Guo within the system of Abel Rayan for the purpose of enhancing the system to recognize a human through thermal detection prior to confirming the human through facial profiles.
Abel Rayan and Guo disclose the process of detecting objects close to the vehicle but does not specifically disclose operating a first sensor at intervals of a first period when no object is detected, in order to minimize power consumption; and operating the first sensor at intervals of a second period when the object is detected, wherein the first period is longer than the second period.
However, Lindic teaches a sensor configured to operate at intervals of a first period when no object is detected, and to operate at intervals of a second period when the object is detected, and wherein the first period is longer than the second period
( [0074]-[0075] A distance of the object from the optical sensor may additionally or alternatively be measured in at least two successively recorded images, particularly detection images.
Figs. 10 and 14 [0120]-[0121], [0123] In order to minimize the energy consumption of the inventive assembly module 20, the sensor system 30 can be switched between a sleep mode 31 and an operating mode 32 that is illustrated in FIG. 14…
The image frequency defined by the time interval t likewise may be lower in a sleep mode 31 than in a operating mode 32. The light of the light pulses 62 of an image 61 received by the sensor 50 is integrated or added up in order to generate the images 61 (e.g. interval t is longer than pulses 62)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use operating a first sensor at intervals of a first period when no object is detected, in order to minimize power consumption; and operating the first sensor at intervals of a second period when the object is detected, wherein the first period is longer than the second period as taught by Lindic within the system of Abel Rayan and Guo for the purpose of enhancing the system to trigger the sensor only when a positive indication of an object is present in an effort to conserve power.

Claim 13. Abel Rayan, Guo and Lindic teach the method of claim 12, further comprising controlling a door locking device based on the acquired image from the camera (A .R. [0047] The array of cameras captures an image that Joe is approaching the vehicle 100 and that Joe is accompanied by his friend Sally.  [0049] Based on the defined rules/preferences, the vehicle management module 216 sends commands, in step 410 to unlock the driver's and passenger's side doors, turns on the window/seat heating systems (for Joe's seat, to Joe's defined heat seating preferences), and automatically turns on 4-wheel drive for the vehicle 100.  ).

Claim 14. Abel Rayan, Guo and Lindic teach the method of claim 13, wherein the controlling a door locking device includes unlocking the door when a similarity between the image acquired from the camera and a reference image is greater than or equal to a preset value (A .R. [0047] The array of cameras captures an image that Joe is approaching the vehicle 100 and that Joe is accompanied by his friend Sally.  [0049] Based on the defined rules/preferences, the vehicle management module 216 sends commands, in step 410 to unlock the driver's and passenger's side doors, turns on the window/seat heating systems (for Joe's seat, to Joe's defined heat seating preferences), and automatically turns on 4-wheel drive for the vehicle 100.  ).

Claim 15. Abel Rayan, Guo and Lindic teach the method of claim 12, further comprising determining whether to activate the second sensor based on a first distance to the object at a first time point and a second distance to the object at a second time point (Guo [0011] the infrared detector signal processing module 102, and the microprocessor 101 and the infrared detector 400 is used for the first infrared detector signal indicative of the surrounding of the car or other vehicle is approaching the vehicle and close to within predetermined distance is transmitted to the microprocessor 101, or indicating the person around the vehicle or other vehicle is away from the vehicle and away from the second infrared detector signal outside the predetermined distance is transmitted to the microprocessor 101.).

Claim 16. Abel Rayan, Guo and Lindic teach the method of claim 15, wherein the determining whether to activate the second sensor includes activating the second sensor when a value obtained by subtracting the second distance to the object from the first distance to the object is equal to or greater than a preset value (Guo [0008] The control device 100, which are respectively connected with the video device 200 and the infrared detector 400, for people around according to the automobile or other vehicle with the vehicle proximity of correspondingly starting or closing the video device 200, and after starting the recording device 200 to the recording device 200 sends instruction of recording or playback video;).

Claim 17. Abel Rayan, Guo and Lindic teach the method according to claim 12, wherein the activating a camera includes activating the camera when the temperature of the object is within a preset temperature range (Guo [0050] an infrared detector 400 for the proximity of human detection around the automobile or other vehicle and automobile; [0053] infrared temperature sensor e.g. humans have specific variance of temperature and therefore the infrared temperature sensor can detect a human).

Claim 20. Abel Rayan, Guo and Lindic teach the method according to claim 12, further comprising turning off the second light sensor when the temperature of the object measured from the second sensor is outside a present temperature range (A.R.[0042] the vehicle sensors 212 are only active when the mobile device 201 has come in spatial proximity to the vehicle 100, thus conserving battery power.).

Claim 21. Abel Rayan, Guo and Lindic teach the method according to claim 14, further comprising turning off the second sensor and the camera when the similarity between the image acquired from the camera and the reference image is less than the preset value 
(A.R.[0042] the vehicle sensors 212 are only active when the mobile device 201 has come in spatial proximity to the vehicle 100, thus conserving battery power.)).

Claims 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abel Rayan, Guo, Lindic  and further in view of Penilla (US 9230440 B1).
Claim 7. Abel Rayan, Guo and Lindic teach the vehicle according to claim 1, and further discloses an illumination mechanism (A.R. [0044]) and temperature detection of a human (Guo [0050] [0053]) but does not specifically disclose an illuminance sensor configured to measure a brightness around the vehicle, wherein the processor is configured to activate the illuminance sensor when the temperature of the object measured by the second sensor falls within a present temperature range.
However, Penilla teaches an illuminance sensor configured to measure a brightness around the vehicle, wherein the processor is configured to activate the illuminance sensor when the temperature of the object measured by the second sensor falls within a present temperature range (Col 14 lines 30-40 e.g. FIG. 4 illustrates an example of a plurality of active sensors 108…heat detection sensors, infrared (IR) detectors, Col 13-14 lines 55-67, 1-15 e.g. This illumination area 102 can include special illumination lighting around the perimeter of the vehicle. The illumination lighting can include, for example, LED lighting at the base of the vehicle that lights up floor or ground area around the vehicle with high magnification… In one embodiment, the illumination lighting can be color coded. If a person is hiding or standing proximate to the vehicle as a user walks toward the vehicle that is illuminated, the illumination color or glow around the vehicle can change. If rules suggest that it is dangerous to approach the vehicle, the glow may be red, if it is safe, the glow may be green, or some other shades of color. The color can also switch from one color to another, as the user approaches with higher security needs.)

Claim 18. Abel Rayan, Guo and Lindic teach the method according to claim 12, and further discloses an illumination mechanism (A.R. [0044]) and temperature detection of a human (Guo [0050] [0053]) but does not specifically disclose activating an illuminance sensor when the temperature of the object measured by the second sensor falls within a preset temperature range.
However, Penilla teaches an illuminance sensor activated when the temperature of the object measured by the second sensor falls within a preset temperature range (Col 14 lines 30-40 e.g. FIG. 4 illustrates an example of a plurality of active sensors 108…heat detection sensors, infrared (IR) detectors, Col 13-14 lines 55-67, 1-15 e.g. This illumination area 102 can include special illumination lighting around the perimeter of the vehicle. The illumination lighting can include, for example, LED lighting at the base of the vehicle that lights up floor or ground area around the vehicle with high magnification… In one embodiment, the illumination lighting can be color coded. If a person is hiding or standing proximate to the vehicle as a user walks toward the vehicle that is illuminated, the illumination color or glow around the vehicle can change. If rules suggest that it is dangerous to approach the vehicle, the glow may be red, if it is safe, the glow may be green, or some other shades of color. The color can also switch from one color to another, as the user approaches with higher security needs.)

Claim 19. Abel Rayan, Guo, Lindic and Penilla method according to claim 18, further comprising: measuring a brightness around the vehicle by the illuminance sensor; and driving a light-emitting element based the brightness around the vehicle
(Col 14 lines 30-40 e.g. FIG. 4 illustrates an example of a plurality of active sensors 108…heat detection sensors, infrared (IR) detectors, Col 13-14 lines 55-67, 1-15 e.g. This illumination area 102 can include special illumination lighting around the perimeter of the vehicle. The illumination lighting can include, for example, LED lighting at the base of the vehicle that lights up floor or ground area around the vehicle with high magnification… In one embodiment, the illumination lighting can be color coded. If a person is hiding or standing proximate to the vehicle as a user walks toward the vehicle that is illuminated, the illumination color or glow around the vehicle can change. If rules suggest that it is dangerous to approach the vehicle, the glow may be red, if it is safe, the glow may be green, or some other shades of color. The color can also switch from one color to another, as the user approaches with higher security needs.).

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
For claims 1, Applicant states that the prior art fails to teach the limitation, “wherein, in order to minimize power consumption, the first sensor is configured to operate at intervals of a first period when no object is detected, and to operate at intervals of a second period when the object is detected, and wherein the first period is longer than the second period.”
For claims 12, Applicant states that the prior art fails to teach the limitation, “operating a first sensor at intervals of a first period when no object is detected, in order to minimize power consumption; operating the first sensor at intervals of a second period when the object is detected, wherein the first period is longer than the second period”.
The Examiner disagrees. The newly found prior art of Lindic teaches the limitation for both claims 1 and 12. Therefore, Abel Rayan, Guo and further in view of Lindic are obvious over the claimed invention.
In summary, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689